In an action to recover damages for personal injuries, etc., the defendant Deva Leasing Corp. appeals from so much of an order of the Supreme Court, Kings County (R. *844Goldberg, J.), dated October 17, 1997, as denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it as premature.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly denied the motion for summary judgment as premature (see, CPLR 3212 [f]). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.